DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “(A) based on the total dry weight of the component (A),
(a) from 10 to 75 % of a waterborne epoxy dispersion,
(b) from 0.01 to 5 % of a polymeric dispersant solution, and
(c) from 20 to 85 % of inorganic particles”. 
It is unclear how a polymeric dispersant solution can be measured based on the total dry weight of the component (A). A solution comprises a solvent such as water which is not considered dry weight. Clarification is needed on how the polymeric dispersant solution can be measured based on the total dry weight of the component (A). 

Response to Arguments
Applicant’s arguments, filed 11/10/21, with respect to the rejection(s) of claims 1-7 under 112 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 112 rejections. 
Applicant argues as shown in Tables 4 and 5 of the specification, the wet weight of the dispersant in solution is added directly to part (A) of the coating solution. Specifically, Tables 4 and 5 show that the amount of dispersant added to component/part (A) is based on wet weight in grams.
From this, it is unclear to examiner how a polymeric dispersant solution can be measured based on the total dry weight of the component (A).
It is unclear what is included in calculating the total dry weight of component (A). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20030180511 teaches To 600 g of this colloidal dispersion of fine silver particles, 80.0 g of an aqueous 1% solution of hydrazine monohydrate (N.sub.2H4H2O) was added, and a mixed solution of 4,800 g of an aqueous potassium aurate KAu(OH)4 solution (Au: 0.075%) and 2.0 g of an aqueous 1% polymeric dispersant solution was .

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE J COHEN whose telephone number is (571)270-5836. The examiner can normally be reached 10am- 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        1/14/22